RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2019-CA-000215-MR


JASON R. BREWER                                                        APPELLANT



                 APPEAL FROM FRANKLIN CIRCUIT COURT
v.               HONORABLE THOMAS D. WINGATE, JUDGE
                         ACTION NO. 18-CI-00781



KATHY LITTERAL
AND JAMES ERWIN                                                         APPELLEES


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Jason R. Brewer, pro se, brings this appeal from a January 15,

2019, Order dismissing his petition for declaration of rights for failure to state a

claim upon which relief could be granted per Kentucky Rules of Civil Procedure

(CR) 12.02(f). We affirm.
             On December 18, 2007, Brewer was convicted of kidnapping, first-

degree burglary, first-degree robbery, second-degree criminal possession of a

forged instrument, second-degree escape, and first-degree possession of a

controlled substance. Brewer was sentenced to a total of twenty-years’

imprisonment.

             Thereafter, on November 5, 2018, Brewer filed a petition for

declaration of rights and argued that the violent offender statute (Kentucky Revised

Statutes (KRS) 439.3401) conflicted with KRS 197.045(1)(b)1, Kentucky

Corrections Policies and Procedures (CPP) 15.2, CPP 15.3 and CPP 15.5. Because

of such conflict, Brewer maintained that KRS 439.3401 was unconstitutional.

             The Commonwealth filed a motion to dismiss under CR 12.02(f). The

Commonwealth argued that KRS 439.3401 was not in conflict with KRS

197.045(1)(b)1, CPP 15.2, CPP 15.3, or CPP 15.5. The Commonwealth asserted

that Brewer failed to state a claim upon which relief could be granted and sought

dismissal of the petition.

             By Order entered January 15, 2019, the circuit court determined that

KRS 439.3401 did not conflict with KRS 197.045(1)(b)1, CPP 15.2, CPP 15.3, or

CPP 15.5. Therefore, the court granted the motion to dismiss and dismissed the

petition. This appeal follows.




                                        -2-
             Brewer contends that the circuit court erroneously dismissed his

petition for declaration of rights. Brewer maintains that he is classified as a violent

offender due to his convictions and that he is improperly “subject to a greater

penalty imposed by the Adjustment Officer for a disciplinary rule infraction” than

a nonviolent offender. Brewer’s Brief at 6. To explain this different treatment,

Brewer particularly argues:

                  [Brewer] cannot receive any forfeited good time
             back that was forfeited due to a conviction of a major
             disciplinary rule infraction. This is all due to the fact that
             [Brewer] is classified as a violent offender, and that
             being the only sentence [Brewer] received. If [Brewer]
             had an eighty-five percent sentence and a twenty percent
             sentence, the prisoner would be able to receive his
             forfeited good time back that was forfeited for a major
             disciplinary infraction.

                  [Brewer] is asserting that the Violent Offender
             Statute KRS § 439.3401, KRS § 197.045(1)(b)(1), Credit
             on sentence for good behavior Department of Corrections
             Policy and Procedure 15.2, 15.3, and 15.5, are clearly in
             conflict with one another.

Brewer’s Brief at 2.

             A motion to dismiss under CR 12.02(f) is proper where “the pleading

party would not be entitled to relief under any set of facts which could be proved in

support of his claim.” Pari-Mutuel Clerks’ Union of Ky. v. Ky. Jockey Club, 551
S.W.2d 801, 803 (Ky. 1977) (citation omitted). When ruling upon a CR 12.02




                                          -3-
motion to dismiss, the pleadings are to be construed in a light most favorable to the

plaintiff. Littleton v. Plybon, 395 S.W.3d 505, 507 (Ky. App. 2012).

             In its January 15, 2019, Order, the circuit court set forth the following

analysis of Brewer’s claim that KRS 439.3401 conflicted with KRS

197.045(1)(b)1, CPP 15.2, CPP 15.3, and CPP 15.5:

             [T]he Court does not find a conflict between KRS
             439.3401 and KRS 197.045, nor does the Court find a
             conflict between KRS 439.3401 and CPPs 15.2, 15.3, and
             15.5. KRS 439.3401(4) clearly states that[:]

                   “[a] violent offender shall not be awarded
                   any credit on his sentence authorized by
                   KRS 197.045(1)(b). In no event shall a
                   violent offender be given credit on his or her
                   sentence if the credit reduces the term of
                   imprisonment to less than eighty-five
                   percent (85%) of the sentence.[”]

             KRS § 439.3401(4). KRS 197.045(1)(b)(l) states an
             inmate[:]

                   [m]ay receive a credit on his or her sentence
                   for good behavior in an amount not
                   exceeding ten (10) days for each month
                   served, to be determined by the department
                   from the conduct of the prisoner.

             KRS § 197.045(1)(b)(l). Respondents first contend that
             the use of “may” in the statute gives the Department of
             Corrections discretion in issuing such discretionary
             credit. The Court agrees. However, even if Petitioner, as
             a violent offender, received such credit, pursuant to KRS
             439.3401(4), the credit applied cannot reduce Petitioner’s
             sentence to less than eighty-five percent (85%). Thus,
             there is no conflict because the statutes work in unison.

                                         -4-
                  Petitioner’s next arguments [sic] centers on a variety
            of CPPs. First, CPP 15.2 addresses rule violations and
            penalties that are applied across the board to all
            prisoners. The Court does not find conflict between CPP
            15.2 and KRS 439.3401. Second, CPP 15.3 states “[a]
            violent offender may receive meritorious good time to
            the extent authorized by KRS 439.3401(4).” (CPP 15.3,
            II, D). Again, the Court finds that this policy of the
            Department of Corrections, 15.3, works in harmony with
            KRS 439.3401 and KRS 197.045(1)(b)(l). Finally,
            Petitioner believes CPP 15.5, which addresses
            restorations of forfeited good time, conflicts with KRS
            439.3401. The Court disagrees. CPP 15.5 states, in
            relevant part, “[g]ood time loss resulting from any
            Category III through Category VI rule violation, as
            described in CPP 15.2, may be restored.” (CPP 15.5, II,
            A). Moreover, CPP 15.5 specifies that “[m]eritorious
            good time that was forfeited shall not be subject to
            restoration.” (Id at II, C). After close reading of KRS
            439.3401, KRS 197.045, CPP 15.2, 15.3, and 15.5, the
            Court finds that no conflict exists between the statutes
            and the Department of Corrections policies and
            procedures. Petitioner is correctly classified as a violent
            offender; therefore, KRS 439.3401(4) is clear that he
            cannot receive credit to reduce his sentence to less than
            eighty-five percent (85%). Further, the use of “may” in
            KRS 197.045(1)(b) makes application of the credit
            discretionary. CPP 15.5, II, A, also states that good time
            lost as a result of a Category III through Category VI
            violation may be restored, again, giving discretion to the
            Department of Corrections through the use of “may.”
            The Court finds no conflict in the statutes pled by
            Petitioner. . . .

January 15, 2019, Order at 2-4.

            We agree with the thorough analysis by the circuit court. There is

simply no conflict between KRS 439.3401 and KRS 197.045(1)(b)1, CPP 15.2,

                                        -5-
CPP 15.3, and CPP 15.5. Consequently, we believe the circuit court properly

dismissed the petition for declaration of rights under CR 12.02(f).

             For the foregoing reasons, the Order of the Franklin Circuit Court is

affirmed.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEES:

Jason R. Brewer, Pro Se                  Allison R. Brown
West Liberty, Kentucky                   Department of Corrections
                                         Frankfort, Kentucky




                                         -6-